Exhibit AMENDMENT TO SECURITIES PURCHASE AGREEMENT This Amendment (the “Amendment”) to the Agreement (as defined below) is made as of this 26th day of February, 2010, by and among SinoHub, Inc., a Delaware corporation (the “Company”) and theparties listed on Schedule1 hereto (each a “Investor” and collectively, the “Investors”). Capitalized terms used herein, unless otherwise defined herein, shall have the meanings ascribed to them in that certain Securities Purchase Agreement, dated February 24, 2010, by and among the Company and the Investors (the “Agreement”). WHEREAS, pursuant to the terms of the Agreement, the Investors have agreed to purchase shares of Common Stock of the Company (“Shares”) and warrants to purchase Shares(“Warrants”) for an aggregate purchase price of $4,100,001; WHEREAS, the Company has received indications of interest from additional prospective investors (the “New
